DETAILED ACTION
This Office Action is in response to the Amendment filed on 8 September 2021.
Claims 9-12, 14-15, 17-18, 24-25 and 27-31 are presented for examination.
Claims 9-11, 14-15, 24-25, 27-28 and 31 are amended.
Claims 1-8, 13, 16, 19-23 and 26 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claim 9, the Applicant argues:
(1)	The Office Action alleges that Gou discloses “determining . . . a number of symbols to be used for transmission of the reference signal.” Office Action, pp. 10 and 11 (citing Gou 4] [0165] and [0168]). Gou generally discusses “enabl[ing] base stations to mutually inform about an occupation situation of [an] unlicensed carrier.” Gou, Abstract. At a portion cited by the Office Action, Gou describes that “a [physical downlink control channel] PDCCH in first one, two, three or four [orthogonal frequency division multiplexing] OFDM symbols of a subframe can be used to bear information about time. For example, the base station can determine the number of OFDM symbols [Remarks, page 7].

(2)	Khoshnevis fails to cure the deficiencies of Gou. Khoshnevis generally discusses “demodulation reference signal (DMRS) selection” Khoshnevis § [0001]. At a portion cited by the Office Action, Khoshnevis describes that “[a] DMRS configuration may be determined from multiple DMRS configurations that differ in at least one or both of a DMRS pattern and a DMRS sequence symbol modulation order.” /d. J [0059]. Khoshnevis goes on to discuss that “[t]he DMRS pattern may indicate the number of symbols allocated for transmission of a codeword .. . associated with a PDSCH transmission.” /d. [0059]. However, a DMRS pattern indicating a number of symbols allocated for a transmission does not teach or suggest “determining, based at least in part on the determined signal type, an amount of symbols to be used for transmission of the reference signal,” as recited in amended independent claim 9. Therefore, Khoshnevis fails to teach or suggest all the features of amended independent claim 9, alone or in combination with Gou [Remarks, pages 7-8].


As per the first argument,
As indicated by the previous rejection and below, Gou discloses a method for wireless communication at a base station, comprising: 
determining, based at least in part on the determined signal type (see page 9, paragraph 165, lines 1-5 and paragraph 168; based at least in part on the determined signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), an amount of symbols to be used for transmission of the reference signal (see page 9, paragraph 165, lines 1-5 and paragraph 168; an amount of symbols/(only symbols bearing a PDCCH domain are sent) to be used for transmission/sent of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight).
In other words, Guo discloses the base station simultaneously sends a PSS/SSS/(signal type) and a demodulation signal CRS/(reference signal) (only OFDM symbols bearing a PDCCH domain are sent).  The Applicant argues “That is, determining a number of symbols for a control channel is different than “determining . .. an amount of symbols to be used for transmission of the reference signal”.  Guo discloses only an amount of symbols bearing a PDCCH domain are sent on the demodulation signal CRS and not that the OFDM symbols are determined for a control channel.
Therefore, Guo discloses the broadly claimed limitation “determining, based at least in part on the determined signal type, an amount of symbols to be used for transmission of the reference signal”.

As per the second argument,
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument “Khoshnevis fails to cure the deficiencies of Gou.  However, a DMRS pattern indicating a number of symbols allocated for a transmission does not teach or suggest “determining, based at least in part on the determined signal type, an amount of symbols to be used for transmission of the reference signal,” as recited in amended independent claim 9.”, Khoshnevis was used to cure the deficiencies of Guo and was not used to reject the limitation the Applicant is arguing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12, 18, 24-25 and 30-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou et al (US 2017/0195888 A1), hereinafter Gou, in view of Khoshnevis et al (US 2014/0293881 A1), hereinafter Khoshnevis. 

Regarding Claim 9, Gou discloses a method for wireless communication at a base station, comprising: 
determining a signal type associated with a reference signal (see page 9, paragraphs 165, lines 1-5 and paragraph 168; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH); 
determining, based at least in part on the determined signal type (see page 9, paragraph 165, lines 1-5 and paragraph 168; based at least in part on the determined signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), an amount of symbols to be used for transmission of the reference signal (see page 9, paragraph 165, lines 1-5 and paragraph 168; an amount of symbols/(only symbols bearing a PDCCH domain are sent) to be used for transmission/sent of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight); 
transmitting the reference signal via the determined amount of symbols in accordance with the signal type and the signaling information (see page 9, paragraph 165; transmitting/sent the reference signal/DMRS via the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).
Although Gou discloses a method for wireless communication at a base station as set forth above,
Gou does not explicitly disclose “identifying signaling information indicating the determined amount of symbols” or “transmitting the signaling information via one or more bits in downlink control information of a control channel”.
However, Khoshnevis discloses a method for wireless communication at a base station, comprising: 
identifying signaling information indicating the determined amount of symbols (see Figures 4-6 and paragraphs 59, 64 and 66; identifying signaling information/(signaling that includes the DMRS configuration 107 which includes a DMRS pattern defined as the resource elements occupied by the DMRS symbols) indicating/indicate the determined amount/number of symbols/symbols);
transmitting the signaling information via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; transmitting/sent the signaling information/(signaling that includes the DMRS configuration 107) via one or more bits in downlink control information/DCI of a control channel/PDCCH); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “identifying signaling information indicating the determined amount of symbols” or “transmitting the signaling information via one or more bits in downlink control information of a control channel” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 10, Gou discloses the method, wherein: 
the determined amount of symbols are used in a time duration which denotes a subframe (see page 9, paragraph 165, lines 1-5; the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) are used in a time/time duration which denotes a subframe/subframe).
Regarding Claim 11, Although Gou discloses the method as set forth above,
Gou does not explicitly disclose “selecting the amount of symbols from a set of predetermined symbols corresponding to a communication scenario”.
However, Khoshnevis discloses the method, wherein determining amount of symbols comprises:
selecting the amount of symbols from a set of predetermined symbols corresponding to a communication scenario (see Figure 4 and paragraph 129; FIG. 4 is a block diagram illustrating examples of DMRS patterns 423a-c. A DMRS pattern 423 may be defined as the resource elements occupied by the DMRS symbols.  For example, the shaded resource elements in FIG. 4 may be occupied by DMRS symbols.  A DMRS pattern 423 may also be referred to as a DMRS resource element pattern.  The DMRS pattern 423 may indicate the number of symbols allocated for transmission of a codeword (in rate matching) associated with a PDSCH transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “selecting the amount of symbols from a set of predetermined symbols corresponding to a communication scenario” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 12, Gou discloses the method, wherein:
the communication scenario comprises at least one of a scheduling procedure (see page 9, paragraph 165, lines 1-5; base station schedules resources).
Regarding Claim 18, Gou the method, wherein
the control channel comprises a physical downlink control channel (page 9, paragraph 165, lines 1-5; the control channel comprises a physical downlink control channel/PDCCH).
Regarding Claim 24, Gou discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a signal type associated with a reference signal (see page 9, paragraph 165; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH); Reply to Office Action dated October 20, 2020
determining the amount of symbols to be used for reception of the reference signal based at least in part on the determined signal type and the received signaling information (see page 9, paragraph 162 and paragraph 165, lines 1-5 and paragraph 168; determining the amount of symbols/(only symbols bearing a PDCCH domain are sent) to be used for reception/sent of the reference signal/DMRS based at least in part on the determined signal type/PBCH and the received/receives signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: “to be” is functional language and has no patentable weight); and 
receiving the reference signal via the determined amount of symbols in accordance with the signal type and the signaling information (see page 9, paragraph 165; receiving/sent the reference signal/DMRS via the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).
Although Gou discloses a method for wireless communication at a user equipment (UE) as set forth above,
Gou does not explicitly disclose “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for reception of the reference signalPage 3 of 10App. No. 15/369,602PATENTAmendment dated December 21, 2020Reply to Office Action dated October 20, 2020”.
However, Khoshnevis discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; receiving/sent, via one or more bits in downlink control information/DCI of a control channel/PDCCH), signaling information indicating an amount of symbols to be used for reception of the reference signal (see Figures 4-6 and page 4, paragraphs 59 and 64-66; signaling information/(signaling that includes the DMRS configuration 107) indicating/indicate an amount/number of symbols/symbols to be used for reception/(inform the UE) of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for reception of the reference signal” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 25, Although Gou discloses the method as set forth above,
Gou does not explicitly disclose “combining multiple symbols based at least in part on the determined amount of symbols”.
However, Khoshnevis discloses the method, wherein receiving the reference signal comprises:
combining multiple symbols based at least in part on the determined amount of symbols (see paragraph 100; the DMRS configuration 107 may include a combination of DMRS sequences).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “combining multiple symbols based at least in part on the determined amount of symbols” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).
Regarding Claim 30, Gou discloses the method, wherein: 
the control channel comprises a physical downlink control channel (page 9, paragraph 165, lines 1-5; the control channel comprises a physical downlink control channel/PDCCH).
Regarding Claim 31, Gou discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a signal type associated with a reference signal (see page 9, paragraph 165; determining a signal type/PBCH associated with a reference signal/demodulation reference signal (DMRS)), wherein the signal type corresponds to a data channel (see page 9, paragraph 165; wherein the signal type/DMRS corresponds to a data channel/PDCCH); 
determining the amount of symbols to be used for reception of the reference signal based at least in part on the determined signal type and the received signaling information (see page 9, paragraph 162 and paragraph 165, lines 1-5 and paragraph 168; determining the amount of symbols/(only symbols bearing a PDCCH domain are sent) to be used for reception/sent of the reference signal/DMRS based at least in part on the determined signal type/PBCH and the received/receives signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: “to be” is functional language and has no patentable weight); and 
transmitting the reference signal based at least in part on the determined amount of symbols in accordance with the signal type and the signaling information (see page 9, paragraph 165; transmitting/sent the reference signal/DMRS based at least in part on the determined amount of symbols/(only symbols bearing a PDCCH domain are sent) in accordance with the signal type/PBCH and the signaling information/(OFDM symbols bearing a PDCCH domain are sent and other symbols of a PDSCH domain are not sent) Note: signaling information refers to signaling information of a control channel (RRC, PDCCH, PUCCH) according to paragraph 80 of the specification).
Although Gou discloses a method for wireless communication at a user equipment as set forth above,
Gou does not explicitly disclose “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for transmission of the reference signal”.
However, Khoshnevis discloses a method for wireless communication at a user equipment (UE), comprising: 
receiving, via one or more bits in downlink control information of a control channel (see page 4, paragraphs 64 and 66; receiving/sent, via one or more bits in downlink control information/DCI of a control channel/PDCCH), signaling information indicating an amount of symbols to be used for transmission of the reference signal (see Figures 4-6 and page 4, paragraphs 59 and 64-66; signaling information/(signaling that includes the DMRS configuration 107) indicating/indicate an amount/number of symbols/symbols to be used for transmission/sent of the reference signal/DMRS Note: “to be” is functional language and has no patentable weight);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via one or more bits in downlink control information of a control channel, signaling information indicating an amount of symbols to be used for transmission of the reference signal” as taught by Khoshnevis in the system of Gou to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial (see page 1, paragraph 4, lines 5-7 of Khoshnevis).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Kim et al (US 9,622,202 B2), hereinafter Kim.
Regarding Claim 14, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “determining a second amount of symbols of a second reference signal” or “Page 2 of 9App. No. 15/369,602PATENTAmendment dated July 2, 2020 Reply to Office Action dated April 21, 2020identifying second signaling information indicating the determined second amount of symbols” or “transmitting the second signaling information via the control channel” or “transmitting the second reference signal based at least in part on the determined second amount of symbols”.
However, Kim discloses the method, comprising:
determining a second amount of symbols of a second reference signal (see column 19, lines 51-57; The constant N (i.e., the repetition factor) used for the repetitive characteristic of the repetitive synchronization signal may be used fixedly to each center frequency used in the super-high wireless access system or semi-statically to increase estimation performance); 
identifying second signaling information indicating the determined second amount of symbols (see Table 3 and column 12, lines 62-64; In Table 3 a subcarrier spacing of 15 kH used in LTE Rel-8/9/10 is assumed for a center frequency of 2 GHz, and a subcarrier spacing of 104.25 kH is assumed for center frequencies of 30 GHz and 60 GHz);
transmitting the second signaling information via the control channel (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)); and
transmitting the second reference signal based at least in part on the determined second amount of symbols (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a second amount of symbols of a second reference signal” or “Page 2 of 9App. No. 15/369,602PATENTAmendment dated July 2, 2020 Reply to Office Action dated April 21, 2020identifying second signaling information indicating the determined second amount of symbols” or “transmitting the second signaling information via the control channel” or “transmitting the second reference signal based at least in part on the determined second amount of symbols” as taught by Kim in the combined system of Gou and Khoshnevis to define a synchronization signal/channel in a super-high frequency band (see column 1, lines 55-56 of Kim).

Claims 15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Xu et al (US 2015/0280871 A1), hereinafter Xu.
Regarding Claim 15, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “determining a symbol duration for each of the amount of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration”.
However, Xu discloses the method, further comprising:
determining a symbol duration for each of the amount of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration (see Figure 3 and page 8, paragraph 87, lines 10-12; Burst mode symbol may have reduced symbol duration relative to the legacy OFDM (of SC-FDM) symbols 366).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a symbol duration for each of the amount of symbols, wherein transmitting the reference signal is based at least in part on the symbol duration” as taught by Xu in the combined system of Gou and Khoshnevis to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).
Regarding Claim 28, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “determining a symbol duration for each of the amount of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration”.
However, Xu discloses the method, further comprising:
determining a symbol duration for each of the amount of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration (see Figure 3 and page 8, paragraph 87, lines 10-12; Burst mode symbol may have reduced symbol duration relative to the legacy OFDM (of SC-FDM) symbols 366).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining a symbol duration for each of the amount of symbols, wherein receiving the reference signal is based at least in part on the determined symbol duration” as taught by Xu in the combined system of Gou and Khoshnevis to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).

Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Koutsimanis et al (US 2014/0233457 A1), hereinafter Koutsimanis.

Regarding Claim 17, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal”.
However, Koutsimanis discloses the method, further comprising:
the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal (see paragraph 110; the reference signal comprises one a channel state information reference signal/channel state information reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal” as taught by Koutsimanis in the combined system of Gou and Khoshnevis to improve interference mitigation (see page 5, paragraph 32, lines 16-18 of Koutsimanis).
Regarding Claim 29, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal”.
However, Koutsimanis discloses the method, further comprising:
the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal (see paragraph 110; the reference signal comprises one a channel state information reference signal/channel state information reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the reference signal comprises one of a beam refinement reference signal, beam reference signal, a channel state information reference signal” as taught by Koutsimanis in the combined system of Gou and Khoshnevis to improve interference mitigation (see page 5, paragraph 32, lines 16-18 of Koutsimanis).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou in view of Khoshnevis and further in view of Kim and further in view of Xu.

Regarding Claim 27, Although the combination Gou and Khoshnevis discloses the method as set forth above,
The combination Gou and Khoshnevis does not explicitly disclose “receiving the second reference signal via the determined second amount of symbols in accordance with the second signaling information”.
However, Kim discloses the method, further comprising: 
receiving the second reference signal via the determined second amount of symbols in accordance with the second signaling information (see Figure 7 and column 18, lines 4-7; Figure 7 discloses an eNB transmits a repetitive factor N to a UE by a higher-layer signal (e.g., an RRC signal or a MAC signal), for generating a repetitive sequence (S710)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving the second reference signal via the determined second amount of symbols in accordance with the second signaling information” as taught by Kim in the combined system of Gou and Khoshnevis to define a synchronization signal/channel in a super-high frequency band (see column 1, lines 55-56 of Kim).
Although the combination of Gou, Khoshnevis, and Kim discloses the method as set forth above,
The combination of Gou, Khoshnevis and Kim does not explicitly disclose “receiving, via the control channel, second signaling information indicating a second amount of symbols to be used for reception of a second channel” or “determining the second amount of symbols to be used for reception of the second reference signal based at least in part on the received second signaling information”.
However, Xu discloses the method, further comprising:
receiving (see Figure 3 and page 8, paragraph 85 lines 9-10; receiving/transmission), via the control channel (see Figure 3 and page 8, paragraph 89, lines 1-4; via a control channel/PDCCH), second signaling information indicating a second amount of symbols to be used for reception of a second reference signal (see Figure 10B and page 11, paragraph 110, lines 1-5; second signaling information/(downlink control information which may include, for example, information regarding transmission schemes, etc) indicating/DCI a second amount/seven of symbols/(OFDM symbols 366) to be used for reception of a second reference signal/frame 310 Note: “to be used for” is functional language and has no patentable weight); 
determining the second amount of symbols to be used for reception of the reference signal based at least in part on the received second signaling information (see Figure 16, step 1620 and page 8, paragraph 87, lines 7-9 and 11-15 and page 16, paragraph 149, lines 1-3; At block 1620, the eNB, UE, or device may determine transmission resources that are to be used for receiving one or more subframes having the second subframe type).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via the control channel, second signaling information indicating a second amount of symbols to be used for reception of a second channel” or “determining the second amount of symbols to be used for reception of the second reference signal based at least in part on the received second signaling information” as taught by Xu in the combined system of Gou, Khoshnevis and Kim to reduce latency between a trigger and initiation of communications (see page 1, paragraph 6, lines 7-8 of Xu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nory et al (US 2016/0301555 A1) discloses Method and Apparatus for Reception of Control Signaling.  Specifically, see Figure 2 and paragraphs 14-16, 20-24, 26-37, 39-42, 44, 48-49, 55-61 and 64-72.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469